Citation Nr: 0633579	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  97-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
compression fracture at L2 and L3, with deformity of 
vertebral body, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for a painful pressure 
scar of the right heel, with callous, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970 and from May 1974 to July 1975.

This matter initially came before the Department of Veterans' 
Affairs (VA), Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Cleveland, Ohio, VA Regional 
Office (RO) dated in December 1996 and December 2000.  In 
October 2002, the appeal was transferred to the RO in 
Detroit, Michigan.

The Board remanded the case in October 2004 for additional 
development.  That development has been completed and the 
case is once again before the Board for review. 

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued in 
February 2006.  Since the veteran submitted a waiver of 
initial RO consideration, the Board finds that it can review 
the newly submitted evidence without initial review by the 
RO.  38 C.F.R. § 19.31 (2006).


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's PTSD has caused occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include anxiety, depression social isolation, 
and occasional intrusive thoughts and flashbacks.

3.  The veteran's right ankle is manifested by dorsiflexion 
between 10 and 20 degrees, plantar flexion between 20 and 45 
degrees, marked malunion or nonunion of the tibia, with no 
evidence of nonunion or ankylosis of the ankle joint.  

4.  The veteran's left ankle is manifested by dorsiflexion 
between 10 and 20 degrees, plantar flexion between 20 and 50 
degrees, marked malunion or nonunion of the tibia, with no 
evidence of nonunion or ankylosis of the ankle joint.  

5.  The veteran's lumbar spine is characterized by full range 
of motion (90 degrees of flexion and 30 degrees of extension, 
lateral flexion, and rotation), some pain on use, 
demonstrable deformity of a vertebral body, and no 
neurological findings. 

6.  The veteran has a painful scar on his right heel with 
callous formation, which measures less than 12 square inches. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.102, 4.1-4.14, 
4.16(c), 4.125- 4.132, Diagnostic Code 9411 (2006).

2.  The criteria for a 30 percent disability rating for 
residuals of a fracture of the left tibia and fibula have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 
5262 (2006).

3.  The criteria for a 30 percent disability rating for 
residuals of a fracture of the right tibia and fibula have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, 
Diagnostic Codes 5270, 5271 (2006).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of a compression fracture at L2 and L3, 
with deformity of vertebral body, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5285, 5292 (as in effect both prior to and 
on and after September 23, 2002) and 5243 (as in effect on 
and after September 26, 2003).

5.  The criteria for a disability rating in excess of 10 
percent for a painful pressure scar of the right heel, with 
callous have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14 (2006); 
4.118, Codes 7804, 7805 (as in effect before August 30, 
2002); 38 C.F.R. § 4.118, Codes 7801, 7804, 7805 (as in 
effect on and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected PTSD, residuals of a fracture of the left tibia and 
fibula, residuals of a fracture of the right tibia and 
fibula, residuals of a compression fracture at L2 and L3, and 
his right heel scar with callous formation.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

The Board finds that letters by the RO dated in April 2003 
and January 2004, as well as letters by the Appeals 
Management Center (AMC) dated in December 2004 and July 2005 
fully satisfy the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  These letters informed the 
veteran that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Although these letters were not sent 
prior to initial adjudication of his claims, this was not 
prejudicial to the veteran.  In this regard, the veteran was 
eventually provided adequate notice, and the claims were 
readjudicated after such notice was provided for each claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the veteran is appealing the 10 percent 
rating assigned following the initial grant of service 
connection for PTSD.  Prior to granting service connection 
for PTSD, the RO did not notify the veteran of the type of 
evidence necessary to establish a disability rating or and an 
effective date should his claim for service connection be 
granted.  Nevertheless, although full notice was not provided 
to the veteran, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

After the veteran filed a notice of disagreement (NOD) with 
respect to the 10 percent rating assigned for his service-
connected PTSD, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case (SOC) 
in October 2002, which contained the pertinent criteria for 
establishing a higher disability rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  The veteran was also provided with 
supplemental statements of the case (SSOC) in January 2006 
and February 2006, which again provided the criteria needed 
to establish a higher rating.  In view of the above, the 
Board finds that VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letters concerning his other claims for increased ratings 
also did not provide notice of the type of evidence necessary 
to establish an effective date should the veteran's claims be 
granted.  However, since the Board finds that the 
preponderance of the evidence is against each of these 
claims, any defect in the notice letter constitutes harmless 
error.  Hence, no further notice is needed.  Id.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
provided with VA examinations to determine the severity of 
his service-connected disabilities.  These examination 
reports appear adequate for rating purposes.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  PTSD

The record shows that the veteran fractured his legs and 
spine after falling approximately 30 feet during a repelling 
exercise in service.  The veteran was subsequently diagnosed 
with PTSD as a result of this accident.  In November 1997, 
the veteran filed a claim for service connection for PTSD. 

In a December 2000 rating decision, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective November 1997.  The veteran appealed that decision 
with respect to the assignment of the 10 percent rating.  
Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."   See Fenderson v. West, 12 Vet. App. 119 (1999).

After carefully reviewing the record, the Board finds that 
the evidence supports a 50 percent disability rating for the 
veteran's PTSD since the initial grant of service connection.  
This evidence includes two VA examination reports, VA 
outpatient treatment records, as well as private treatment 
records. 


A.  Factual Background

The record shows that the veteran was treated for alcohol and 
drug abuse at Six County, Inc. in 1997.  Individual 
counseling records show that the veteran was having marital 
problems due to poor relationship skills.  One report 
documents an incident in which the veteran called the deputy 
after his wife tried to start a physical fight while she was 
intoxicated.  The therapist noted that improving the 
relationship was not a goal as they had separated, although 
relationship issues were still a concern.  It was also noted 
that the veteran was having no difficulty with work 
performance or sleep disturbance. 

The veteran underwent a VA psychiatric evaluation in July 
2000 to determine whether he suffered from PTSD as a result 
of service.  During the interview, the veteran reported that 
he was divorced with one child.  He reported that he worked 
full time as a claims officer and veterans advocate.  He 
disclosed that he had a long history of alcohol abuse, which 
was currently less severe than it had been in the past.  The 
veteran reported nightmares about his accident in service.  
He also described symptoms of hyperarousal, anxiety, 
depression, as well as problems with energy, motivation, 
concentration, and the ability to form relationships.   

A mental status examination revealed that the veteran was 
well groomed, casually dressed, cooperative, and that he 
maintained fair eye contact.  Speech and motor activity were 
normal.  His thought process was intact, his affect was 
somewhat constricted, and his mood was somewhat depressed.  
He denied hallucinations, delusions, paranoia, as well as 
suicidal and homicidal ideation.  His was cognitively intact 
except for some difficulty with concentration.  His knowledge 
base was intact, and his judgment was reasonably good.  The 
examiner diagnosed the veteran with PTSD and alcohol abuse.  
He also attributed the veteran's PTSD to the accident in 
service.  The examiner then assigned a current GAF score of 
55 and noted that the veteran's highest GAF score was 60 over 
the past year.  

In March 2003, the veteran underwent a psychiatric evaluation 
by E.G., M.D.  A report from that evaluation notes the 
veteran's complaints of sleep disturbance, depression, anger, 
irritability, survivor guilt, and intrusive thoughts of 
events which took place in service.  He reported suicidal 
ideation but denied any attempts.  It was noted that the 
evaluation was taking place in Florida, where the veteran was 
vacationing during "Bike Week."  He indicated that he was a 
loner and preferred not to socialize.  

On mental status examination, Dr. E.G. noted that the veteran 
was adequately groomed and that his speech was rationale with 
no irregularities of rate, tone, volume, articulation, or 
enunciation.  His affect was depressed and despondent.  He 
reported increased anxiety and psychological symptoms, 
including a rapid heartbeat, sweaty palms, and a "sinking 
feeling," when seeing news stories, reading articles, or 
viewing movies about war, combat, and the Vietnam era.  His 
thought process was coherent with no evidence of psychosis, 
delusions, hallucinations, ideas of reference, or tangential 
thinking.  Dr. E.G. noted that the veteran's PTSD 
symptomatology included intrusive recollection, avoidance, 
hypersensitivity, and hyperarousal.  The veteran had no 
problems with short and long-term memory, although his 
concentration was impaired.  Dr. E.G. diagnosed the veteran 
with generalized anxiety disorder, PTSD, poly-psychoactive 
substance abuse, and panic disorder without agoraphobia.  Dr. 
E.G. also estimated the veteran's GAF score to be 60, both 
currently and for the past year.  

Dr. E.G. also stated, "It is fit and proper that he be given 
100% service-connected compensation for the condition he has 
suffered."  In an addendum report, Dr. E.G. clarified that 
he was referring to the veteran's nervous and mental disorder 
related to his combat in Vietnam.  Dr. E.G. stated that, "It 
continued to be my opinion that he suffers significant 
emotional trauma as a result of his wartime and military 
experiences.  Although he has been able to work and perform 
in an advisory and assisting capacity to other veterans, 
there is little doubt he suffers significant emotional 
distress and trauma from his wartime and military 
experiences.  I continue to feel he would meet the criteria 
for 100% VA service-connected disability." 

VA outpatient treatment records show that the veteran was 
seen for individual psychotherapy from 2001 to 2005 for PTSD 
and related depression.  An August 2001 record notes that the 
veteran's mood was dysthymic.  The veteran indicated that he 
had some friends but was not currently involved in a close 
relationship.  It was noted that the veteran had made "some 
eye contact" during the interview.  He explained that he was 
not sure what he would do upon retiring, since he enjoyed 
helping veterans.  The diagnoses were PTSD and major 
depression.

In a May 2002 report, it was noted that the veteran was 
suffering from a mood disorder due to a medical condition.  
The veteran was noted to be cooperative and fairly well 
groomed.  His affect was appropriate, his mood was congruent, 
and his speech was spontaneous, coherent, and relevant.  He 
denied both suicidal and homicidal ideation.  A GAF score of 
70 was assigned.  

A February 2003 report notes the veteran's increased PTSD 
symptoms, including problems sleeping, irritability, and 
increased anger to the point where he would occasionally feel 
like breaking things.  He also reported experiencing 
emotional numbing.  When seen in July 2003, the veteran 
reported feeling tired and said he wanted to live where he 
could avoid being around people.  In February 2004, he 
reported increased irritability and difficulty sleeping.  

An April 2004 report noted his continued complaints of 
insomnia, which caused him to feel tired and edgy most of the 
time.  He also reported worrying about physical problems and 
flashbacks while watching the news.  He reported unpleasant 
dreams and difficulty differentiating reality from dreams.  
However, the only findings shown on mental status examination 
were that his affect was worried and that his mood was 
dysphoric.  The diagnostic assessment was dysthymic disorder 
related to medical condition and PTSD.  The veteran was also 
assigned a GAF score of 70.  When seen again in April 2004, 
the veteran reported that his medication was helping but that 
he still experienced episodes of explosive anger.  He was 
reportedly overwhelmed by work but did not want to quit.  He 
said he was living with his adult son.  The diagnostic 
assessment was PTSD and major depression.  

When seen in August 2004, the veteran reported decreased 
depression and that his sleep was erratic but manageable.  He 
said he had a girlfriend who was supportive.  On mental 
status examination, the veteran was alert and oriented times 
three.  His affect was worried, his mood was dysphoric, and 
his speech was within normal limits.  There was no thought 
disorder, and he denied both suicidal and homicidal ideation.  
His cognitive functioning was fair.  The diagnostic 
assessment was dysthymic disorder due to medical condition 
and PTSD.  Treatment records dated in September and December 
2004 showed no significant findings on mental status 
examinations.  These records also list GAF scores of 70.

A mental status examination in March 2005 revealed that the 
veteran's affect was appropriate and that his mood was 
irritable and dysphoric.  His speech was verbose, coherent, 
and relevant.  He denied thought disorder as well as suicidal 
and homicidal ideation.  Cognitive functioning was fair.  The 
diagnoses were PTSD with secondary depression.  A GAF score 
of 65 was assigned  

The veteran was examined again for VA compensation purposes 
in June 2005.  During a two-hour interview, the veteran 
indicated that he had tried different medications with 
minimal response, as he continued to experience depression 
and fits of anger.  He reported a recent incident in which he 
slammed his cell phone on the floor because it did not work.  
He also reported irritability when getting cut off by other 
drivers.  He said he often felt angry, would get "tensed 
up," and would occasionally experience flashbacks at work 
while listening to veterans discuss their traumatic 
experiences in service.  He reported that his anger affected 
his ability to concentrate.  He rated his daily depression at 
level 5 to 6 on a scale from zero to 10, with an occasional 
increase to level 10.  He indicated that he did not have any 
friends, that he tended to keep to himself, and that he 
avoided crowds.  However, he said he still enjoyed riding his 
bike.  He reported that he had been married three times and 
was not currently in a relationship.  He reported no history 
of suicide attempts but would have an occasional thought when 
in severe pain.

A mental status examination revealed that the veteran was 
cooperative and casually dressed.  His affect was 
appropriate, his mood was depressed, and his speech was 
coherent and normal in rate and volume.  Thought content was 
significant for symptoms of moderate PTSD and secondary 
depression affecting his social functioning.  The examiner 
noted that these disabilities precluded the veteran from 
reaching his maximum occupational functioning, as they 
affected his concentration at work, caused fits of rage, and 
created feelings of uselessness and worthlessness.  The 
veteran also demonstrated poor impulse control, sleep 
impairment, hypervigilance, anxiety, and intrusive thoughts.  
The veteran reported a deterioration in short-term memory 
such as remembering names, which the examiner noted might be 
proportionate to his age.  The examiner thus concluded with 
diagnoses of (1) PTSD, chronic, moderate, and (2) dysthymia.  
He also assigned a GAF score of 60.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
10 percent rating is assigned where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD meets the criteria for a 
50 percent disability rating since the initial grant of 
service connection.  In addition to PTSD, the Board notes 
that the veteran has been diagnosed with depression, 
dysthymia, anxiety disorder, and alcohol dependence, none of 
which is service connected.  Since no medical professional 
has clearly separated the effects of the veteran's service-
connected PTSD from his nonservice-connected psychiatric 
disorders, the Board will attribute all of his symptoms to 
his service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

The evidence of record shows that the veteran's PTSD symptoms 
have produced occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, an increased startled response, occasional 
intrusive thoughts and nightmares, impairment of short-term 
memory, and difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, the 
Board finds that the veteran's PTSD meets the criteria for an 
initial 50 percent rating under the general rating formula 
for mental disorders.

The Board notes that the veteran does not experience some of 
the symptoms listed in the criteria for a 50 percent rating, 
namely circumstantial, circumlocutory or stereotyped speech; 
weekly panic attacks; difficulty in understanding complex 
commands; impairment of long-term memory; or impaired 
abstract thinking.  However, the veteran is not required to 
prove the presence of all, most, or even some, of the 
enumerated symptoms recited under the rating criteria.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, 
the evidence shows that the veteran's symptoms involving an 
increased startled response, occasional intrusive thoughts 
and nightmares, impairment of short-term memory, and social 
isolation have resulted in occupational and social impairment 
equivalent to what would be caused by the symptoms listed for 
a 50 percent evaluation under the general rating formula for 
mental disorders. 

A 50 percent evaluation is also consistent with the GAF 
scores of 60 assigned by several mental health care 
professionals.  This score contemplate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994).  Thus, the 
evidence supports a 50 percent disability rating for the 
veteran's PTSD since the initial grant of service connection.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 50 percent for the veteran's PTSD for the entire 
period since the initial grant of service connection.  The 
clinical evidence reveals that the veteran does not exhibit 
any of the symptoms described in the criteria for a 70 
percent evaluation, except for one report of suicidal 
ideation in March 2003 and an episode of impaired impulse 
control when he broke a phone.  The veteran denied suicidal 
ideation on numerous occasions except for the one instance in 
2003.  In addition, there is no evidence of any obsessional 
rituals which interfere with routine activities; speech which 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the veteran's 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.

The Board places significant probative value on the fact that 
the veteran has been employed for over 20 years as a veterans 
advocate.  Moreover, mental status examinations have 
consistently shown the veteran to be alert and fully 
oriented; his thought processes have also been described as 
coherent and goal directed.  Although the veteran has 
reported problems with his short-term memory and his ability 
to concentrate, no significant cognitive deficits were 
reported on mental status examinations.  Also, the veteran 
does not appear to be unable to establish and maintain 
effective relationships as a result of his PTSD, but, rather, 
has difficulty in doing so. The Board emphasizes that the 
veteran has continued to maintain a relationship with his son 
and reported a supportive relationship with his girlfriend in 
August 2004.  The veteran also works as a veterans advocate, 
which requires a certain level of social functioning not 
typically found in the criteria for a 70 percent disability 
rating.  

The veteran has also been assigned GAF scores of 70, which is 
overall consistent with some mild symptoms (depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (occasional truancy, or 
theft within the household), but generally functioning pretty 
well with some meaningful interpersonal relationships.  
Accordingly, this score is inconsistent with a 70 disability 
rating under the criteria for rating mental disorders.  

The Board thus concludes that the veteran's disability due to 
PTSD is most consistent with a 50 percent disability rating 
under the criteria for rating mental disorders since the 
initial grant of service connection.  The Board also finds 
that the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
PTSD since the initial grant of service connection.

III.  Residual Fractures of Both Tibias and Fibulas

The record shows that the veteran fractured his right and 
left tibia and fibula in the 1974 accident.  As a result of 
these injuries, a November 1975 rating decision granted 
service connection for residuals of a fracture of the right 
tibia and fibula and residuals of a fracture of the left 
tibia and fibula.  The RO assigned a 20 percent disability 
rating for each ankle.

In October 1996, the veteran filed a claim for increased 
compensation benefits.  In a December 1996 rating decision, 
the RO denied the veteran's claim and continued the 20 
percent rating for each ankle.  The veteran appealed that 
decision.

The veteran's ankle disabilities have been evaluated under DC 
5262.  This code provides a 20 percent rating for malunion of 
the tibia and fibula with moderate knee or ankle disability, 
a 30 percent rating for malunion of the tibia and fibula with 
marked knee or ankle disability, and a 40 percent rating for 
nonunion of the tibia and fibula with loose motion which 
requires a brace.  See 38 C.F.R. § 4.71a, DC 5262 (2005).  

After carefully reviewing the evidence, the Board finds that 
each ankle disability meets the criteria for a 30 percent 
rating.  This evidence includes five VA examination reports, 
several VA outpatient treatment records, and a private 
treatment record.  These records show that the veteran's 
ankles are markedly disabled due to severe arthritis which 
causes significant pain.

A VA examination in November 1996 revealed an obvious 
deformity of the ankles but no swelling.  Both ankles 
demonstrated plantar flexion of 30 degrees and dorsiflexion 
of 20 degrees.  Crepitation was present on motion.  Both 
ankles were stable to anterior and posterior drawer testing.  
Minimal varus deformity of both distal tibias was present at 
the fracture site.  However, neither ankle had any false 
motion.  Intra-articular involvement was present in both 
ankles.  The examiner noted that fractures involved the tibia 
and extended into the ankle joints bilaterally.  The examiner 
noted that evaluation of the knees was benign.  X-rays 
revealed a slight apex lateral angulation of 7 1/2 degrees as 
well as moderately severe post-traumatic degenerative 
arthritis related to incongruity of the ankle joint surfaces.  
The diagnoses included post-traumatic degenerative joint 
disease of the knees, fracture of the tibia/fibula with 
intra-articular ankle involvement, and fracture of the left 
distal tibia with intra-articular ankle involvement.   

When examined by VA in April 1998, both ankles were without 
bony tenderness, deformity, discoloration, or soft tissue 
swelling.  Both ankles demonstrated plantar flexion of 40 
degrees and dorsiflexion of 20 degrees.  Motion was 
symmetrical and without tenderness.  Both knees demonstrated 
flexion of zero degrees and flexion of 130 degrees.  Apley, 
McMurray, drawer and Lachman testing were negative.  
Radiographs of the tibias and fibulas revealed old fractures, 
without evidence of acute injury, and degenerative changes.  
The diagnostic impression was bilateral ankle pain secondary 
to post-traumatic degenerative changes at the ankle.  The 
examiner noted that range of motion was preserved.  

At a June 2001 VA examination, the veteran complained of 
weakness, stiffness, swelling, and occasional paresthesias in 
both ankles, with the right worse than the left.  He also 
reported frequent crunching and popping in both ankles.  He 
complained of constant severe bilateral ankle pain for the 
past two to three weeks, which was precipitated by prolonged 
standing and walking and relieved by elevation.  However, he 
did not use a cane, crutches, or corrective shoes.  On 
physical examination, both ankles demonstrated plantar 
flexion of 40 degrees, dorsiflexion of 20 degrees, inversion 
of 30 degrees, and eversion of 20 degrees.  The joint 
capsules appeared to be intact with no obvious laxity of the 
ligaments.  

The veteran also reported pain, stiffness and weakness in 
both knees, with the right knee worse than the left.  He 
denied swelling, instability, and locking up of either knee, 
but reported frequent popping and cracking.  He described 
episodes of severe bilateral knee pain about once a week for 
10 minutes.  He stated that these symptoms often caused 
problems at work, making it difficult to stoop down while 
using the filing cabinets in his office.  A physical 
examination revealed that both knees demonstrated extension 
of zero degrees and flexion of 150 degrees.  No obvious 
laxity of the ligaments was noted.  The diagnoses included 
status post right and left tibia/fibula fracture, 
degenerative changes of the ankles per X-ray, and chronic 
right and left knee strains.  

VA outpatient treatment records include a December 2001 X-ray 
examination report of the ankles.  The right ankle showed an 
irregularity of the distal tibia, compatible with a prior 
fracture.  There was joint space narrowing and osteophytosis 
involving the tibiotalar and talonavicular joints as well as 
the navicular-cuneiform joints.  The left ankle revealed 
similar findings with joint space narrowing of the 
osteophytosis involving the tibiotalar, calcaneotalar, and 
talonavicular joints.  

At a February 2004 VA examination, the veteran reported that 
he wore athletic braces on his ankles and would occasionally 
use a cane to ambulate.  However, he denied any subluxation 
or dislocation of either ankle joint.  He reported that he 
had to miss some days of work secondary to bilateral ankle 
pain.  A physical examination revealed that the veteran 
walked with a slight limp.  Swelling was present over both 
ankle joints.  Some tenderness was also present with 
palpation over the lateral malleoli bilaterally.  Range of 
motion testing revealed 10 degrees of dorsiflexion, 20 
degrees of plantar flexion, 20 degrees of inversion, and 10 
degrees of eversion.  Neither ankle had ligamentous laxity, 
and drawer sign was negative.  Both knees also demonstrated 
motion from zero degrees of extension to 150 degrees of 
flexion, with no ligamentous laxity.  

X-rays of the right ankle revealed no acute osseous 
abnormality involving the osseous structures; an old 
deformity involving the distal tibia; a progressive collapse 
of the ankle mortise, with increased hypertrophic osseous 
changes; and no joint effusion.  X-rays of the left ankle 
revealed no evidence of an acute abnormality involving the 
osseous structures; evidence of old trauma involving the 
distal tibia and fibula; hyper-osseous changes involving the 
tibiotalar joint; and partial collapse of the ankle mortis.  
Based on these findings, the diagnoses included status post 
fracture of the right tibia and fibula with degenerative 
changes on X-ray, status post fracture of the left tibia with 
degenerative changes on X-ray, and degenerative joint disease 
of the right knee.

A February 2004 VA outpatient treatment record noted the 
veteran's complaints of bilateral ankle pain.  A physical 
examination of the right ankle revealed trace edema and full 
range of motion concerning flexion and extension with some 
decreased lateral rotation.  Muscle strength was 4/5.  The 
left ankle had no edema, good range of motion, and muscle 
strength of 5/5.  The diagnostic impression was chronic ankle 
pain, degenerative joint disease, and left knee pain.  It was 
recommended that the veteran wear soft elastic braces on both 
ankles.  

The veteran was also afforded a VA examination in July 2005 
to determine the nature and severity of his ankle 
disabilities.  During the interview, the veteran reported 
that he was still working full time as a veterans service 
representative, which involved office work and driving a van.  
He reported pain and stiffness in his ankles and that he 
would wear inserts in his shoes.  Objectively, the right 
ankle had a varus deformity and the left ankle had a mild 
deformity.  The right ankle exhibited dorsiflexion to neutral 
and plantar flexion to 45 degrees.  The left ankle exhibited 
dorsiflexion to neutral and plantar flexion to 50 degrees.  
The diagnosis was severe bilateral distal tibia and fibula 
fractures with bilateral traumatic arthritis and malunion at 
the right distal tibia and fibula fractures.  

The examiner commented that the veteran's disability due to 
residual fractures of his right and left tibia and fibula 
would be considered severe and that the associated traumatic 
arthritis represented a severe permanent impairment.  The 
examiner also found no neurological involvement in either 
ankle but indicated that both ankles exhibited some weakness 
and fatigability due to muscle involvement.  It was also 
noted that the veteran's service-connected disabilities 
(including his spine) caused weakened movement, excessive 
fatigability, and incoordination with respect to work and 
recreational activities.  However, the veteran was extremely 
motivated and had been working with some restrictions.  As a 
result, his employment had not been hampered.  Although his 
impairments precluded him from engaging in work activity 
involving substantial standing and walking, the veteran 
clearly could perform in a sedentary capacity.  

In a May 2006 report, H.L., D.P.M., explained that X-rays in 
1999 revealed severe traumatic arthritis of the ankles and 
some arthritis in the subtalar joints with evidence of the 
prior tibial and fibular fracture.  There also appeared to be 
no appreciable joint space, causing almost bone-on-bone 
contact.  Dr. H.L. pointed out that X-rays in 2006 showed 
progression of arthritis.  As a result, most of the pain 
reportedly was now in the subtalar joint and in the ankle 
joint and was present with any motion.  The subtalar joints 
had very limited range of motion, especially the left.  Dr. 
H.C. concluded that the veteran has severe posttraumatic 
arthritis in both ankles and, to a certain extent, in the 
subtalar joints.  He stated that it was safe to assume that 
the veteran would in the future have to undergo ankle 
arthroplasty and implant or at least ankle fusion.  He 
recommended more conservative treatment for now.

Applying DC 5262 to the facts of this case, the Board finds 
that the each ankle is markedly disabled, thereby warranting 
a 30 percent rating for each ankle.  
Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The evidence shows that both fractures have resulted in 
disability to the veteran's ankles as opposed to his knees.  
In this regard, the November 1996 VA examination report 
includes a medical opinion that the fractures involved the 
tibia and extended into both ankle joints.  The examiner also 
noted that a physical examination of the knees was benign.  
The Board notes further that service connection is in effect 
for right knee degenerative arthritis due to the veteran's 
right leg fracture residuals, and assigned a 10 percent 
rating; this issue is not on appeal.  The Board will 
therefore focus its discussion on the veteran's ankles. 

The only mention of malunion is a notation in the July 2005 
VA examination report.  This reports lists a diagnosis of 
severe bilateral distal tibia and fibula fractures with 
bilateral traumatic arthritis and malunion at the right 
distal tibia and fibula fractures.  Medical evidence also 
indicates that the veteran's ankle disabilities are severe.  
For example, a VA examiner in July 2005 characterized the 
veteran's arthritis in each ankle is "severe," which is 
synonymous with "marked."  A marked disability involving 
each ankle is also reflected in Dr. H.L.'s May 2006 report 
which describes significant pain due to complete loss of 
cartilage, thus causing bone-to-bone contact of each ankle 
joint.  Thus, after resolving all reasonable doubt in favor 
of the veteran, the disability picture for each ankle more 
nearly approximates the criteria for a 30 percent rating, 
particularly in light of the veteran's complaints of pain.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for either ankle disability.  None of 
the evidence discussed above shows that either ankle 
disability is manifested by nonunion of the tibia and fibula 
with loose motion which requires a brace.  Thus, a 40 percent 
disability rating is not warranted under DC 5262.  

The Board notes that a 40 percent rating is available under 
DC 5270 where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
DC 5270.  Ankylosis is "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  However, such has not been shown here.  Although 
both ankles exhibit some limitation of motion, neither ankle 
has been characterized as immobile and, in any event, neither 
fibrous nor bony union across the joint (which would indicate 
consolidation of the joint) has been shown.  Accordingly, a 
40 percent rating is not warranted for either disability 
under DC 5270.

The Board thus concludes that the evidence supports a 30 
percent rating for each ankle disability.  

IV.  Residuals of a Compression Fracture at L2 and L3

The veteran sustained a compression fracture of L2 and L3 as 
a result of his inservice accident.  Consequently, a November 
1975 rating decision granted service connection for residuals 
of a compression fracture of L2 and L3.  The RO initially 
assigned a 100 percent rating under DC 5285, for residuals of 
a fractured vertebra with cord involvement, requiring either 
long leg braces or him being bedridden.  38 C.F.R. § 4.71a, 
DC 5285.  A February 1981 rating decision reduced this 
disability rating to 10 percent.  

In April 1990, the Board granted an increased rating to 20 
percent under DCs 5292-5285.  The Board determined that a 10 
percent rating was warranted for slight limitation of motion 
of the lumbar spine under DC 5292, with an additional 10 
percent rating assigned for demonstrable deformity of a 
vertebral body under DC 5285.  

In October 1996, the veteran filed a claim for increased 
compensation benefits for his disability due to residuals of 
a compression fracture of L2 and L3.  The December 1996 
rating decision denied the veteran's claim and continued the 
20 percent rating.  The veteran appealed that decision.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for his residuals of a compression fracture at L2 and 
L3.  In short, the evidence shows that the veteran's lumbar 
spine is manifested by only slight limitation of motion, even 
with consideration of the veteran's complaints of pain, with 
no objective neurological findings.  

At the time the veteran filed his claim, DC 5292 provided a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent rating for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292.  In addition, DC 5285 also provided an 
additional 10 percent rating for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, DC 5285. 

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Schedule for Rating Disabilities provides some guidance 
by listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's lumbar spine has exhibited 
only slight limitation of motion since filing his claim for 
increased compensation benefits in 1996.  In reaching this 
conclusion, the Board has considered four VA examinations 
reports as well as VA outpatient treatment records, all of 
which show essentially normal range of motion of the lumbar 
spine.

The veteran's lumbar spine underwent range-of-motion testing 
at four VA examinations.  A November 1996 VA examination 
revealed 90 degrees of flexion, 10 degrees of extension, and 
20 degrees of left rotation as well as lateral flexion in 
both directions.  An April 1998 VA examination report 
revealed 90 degrees of flexion and 30 degrees of extension, 
right and left lateral flexion, and right and left rotation.  
A February 2004 VA examination revealed 90 degrees of flexion 
and 30 degrees of extension, right and left lateral flexion, 
and right and left rotation.  Lastly, a July 2005 VA 
examination revealed 90 degrees of flexion, as well as 30 
degrees of extension and lateral flexion in both directions.  
In addition to these examination report, the Board also 
reviewed VA outpatient treatment records, none of which 
showed any significant limitation of motion.  

These findings thus show only a slight loss of motion when 
examined in November 1996 (a 20 degree loss of extension and 
a 10 degree loss of lateral flexion and rotation) and full 
range of motion when examined in April 1998, February 2004 
and July 2005.  Accordingly, there is no basis for a 
disability rating in excess of 10 percent under DC 5292 at 
any time since the veteran filed his claim for increased 
compensation benefits.  

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 204-05.  The veteran has reported constant low 
back pain, which he rated at level 7/10 when examined in 
February 2004.  He also reported that he could only walk two 
to three blocks before the onset of significant low back 
pain.  

The veteran's complaints of pain have also been confirmed by 
objective clinical findings.  For instance, a VA examiner in 
November 1996 noted that the veteran's lumbar spine showed 
signs of objective evidence of pain on motion.  A VA examiner 
in April 1998 also diagnosed the veteran with chronic low 
back pain secondary to remote compression fracture of L1, L2, 
and L3 with disc space narrowing at L5-S1, as well as soft 
tissue swelling and tenderness over L2 likely the result of a 
remote compression fracture.  Lastly, a VA examiner in 2005 
indicated that the veteran's service-connected disabilities 
cause weakened movement, excessive fatigability, and 
incoordination with respect to work and recreational 
activities.  Nevertheless, the Board emphasizes that the 
veteran's lumbar spine demonstrated full range of motion when 
examined in April 1998, February 2004, and July 2005.  The 
Board thus concludes that the 10 percent rating currently 
assigned under DC 5292 fully contemplates the veteran's 
complaints of pain on use.  

The Board therefore finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent under DC 5292, even with consideration of the 
veteran's complaints of functional loss due to pain.  Thus, 
with the additional 10 percent rating added for demonstrable 
deformity of a vertebral body, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's residuals of a 
compression fracture at L2 and L3.  

In an effort to afford the veteran the highest possible 
disability rating under the regulations, the Board has 
considered all other diagnostic codes pertaining to the 
lumbar spine, none of which afford the veteran a disability 
rating in excess of 20 percent.  

The Board has considered the possible application of DC 5293, 
which provides a 20 percent rating for recurring attacks of 
moderate intervertebral disc syndrome; a 40 percent rating 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief; and a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

However, the Board finds that the veteran's low back 
disability is not manifested by intervertebral disc syndrome, 
as no neurological findings have been documented on clinical 
examinations.  For instance, the November 1996 VA examination 
report noted that there were no apparent neurological 
findings; the April 1998 VA examination report noted that 
"Today's neurological examination is preserved;" the 
February 2004 VA examination report noted that strength was 
5/5 and equal bilaterally in both lower extremities and that 
straight leg raising was negative bilaterally; and the July 
2005 VA examination report noted that neurological testing in 
the lower extremities showed active and symmetrical deep 
tendon reflexes, normal manual muscle strength, normal 
sensory examination, and negative straight leg raising.  VA 
outpatient treatment records also revealed no significant 
neurological findings.  Thus, since no neurological findings 
have been shown, a disability rating in excess of 10 percent 
is not available under DC 5293. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).  

The first amendment pertains to the evaluation of 
intervertebral disc syndrome. 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  
However, since the evidence shows that the veteran does not 
have intervertebral disc syndrome, this regulatory amendment 
does not apply to the veteran's low back disability.

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, effective from 
September 26, 2003.  The new diagnostic codes for evaluating 
spine disabilities are: DC 5235 (vertebral fracture or 
dislocation); DC 5236 (sacroiliac injury and weakness); DC 
5237 (lumbosacral or cervical strain); DC 5238 (spinal 
stenosis); DC 5239 (spondylolisthesis or segmental 
instability); DC 5240 (ankylosing spondylitis); DC 5241 
(spinal fusion); DC 5242 (degenerative arthritis of the 
spine; see also DC 5003); and DC 5243 (intervertebral disc 
syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability rating in excess of 20 percent for the veteran's 
residuals of a compression fracture at L2 and L3.  As noted, 
the veteran's thoracolumbar spine demonstrated full range of 
motion when examined in April 1998, February 2004 and July 
2005, thereby precluding a finding of limitation of flexion 
of less than 30 degrees or favorable ankylosis of the entire 
thoracolumbar spine.  Indeed, these findings do not even meet 
the criteria for a 20 percent rating under the revised 
criteria for evaluating diseases and injuries of the spine.  
Thus, even with consideration of the veteran's complaints of 
pain on motion, a disability rating in excess of 20 percent 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.40, 
4.45, 4.59. 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for limitation of motion of the lumbar spine.  
Accordingly, the appeal is denied. 

V.  Pressure Scar of the Right Heel with Callous

The record shows that the veteran developed a sore on his 
right heel as a result of wearing a cast on his right leg for 
two to three months following the fracture of his right tibia 
and fibula.  Consequently, a February 1981 rating decision 
granted service connection for this sore.  However, after 
determining that the sore was noncompensably disabling, the 
RO declined to assign a separate rating for this skin 
condition and simply included it with the veteran's 
disability involving residuals of a fracture of the right 
tibia and fibula.  

In a December 1993 rating decision, the RO assigned a 
separate 10 percent rating for the veteran's painful right 
heel scar with callous formation.  The veteran is now seeking 
a disability rating in excess of 10 percent.  However, 
because this scar with callous formation only involves the 
veteran's right heel (a surface area less than 12 square 
inches), and the fact that the veteran has been fully 
compensated for any limitation of motion of his right ankle 
in the assigned 20 percent rating for his residual fracture 
disability, the Board finds that a disability rating in 
excess of 10 percent for his right heel scar with callous 
formation is not warranted.

The veteran's right heel scar with callous formation has been 
evaluated as 10 percent disabling under DC 7804.  At the time 
he filed his claim, DC 7804 provided a 10 percent rating for 
scars that were superficial, tender and painful on objective 
demonstration.  However, a disability rating in excess of 10 
percent was not provided for under DC 7804.  38 C.F.R. § 
4.118, DC 7804.

Under DC 7805, other scars were to be rated on the limitation 
of the part affected.  38 C.F.R. § 4.118, DC 7805.  
Limitation of motion of the ankle is evaluated under DC 5271.  
This code provision provides a 10 percent evaluation for 
moderate limitation of motion and a 20 percent evaluation for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
DC 5271.  However, since a 20 percent rating has been 
assigned for the veteran's right ankle disability, in part 
based on limitation of motion, a separate rating for 
limitation of motion due to a painful scar with callous 
formation would constitute impermissible pyramiding.  See 38 
C.F.R. § 4.14.

In addition to these rating criteria, the Board must also 
consider new regulations for evaluating skin disabilities, 
which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's skin condition is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
See 38 U.S.C.A. § 5110(g).  

Under the revised criteria, a 10 percent rating is provided 
for scars, other than the head face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters); a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 square 
centimeters).  Lastly, a 40 percent rating is warranted for 
an area or area exceeding 144 square inches (929 square 
centimeters).  Scars that are in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A deep 
scar is one associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, DC 7801.

The Board has considered numerous VA outpatient treatment 
records and VA examination reports, all of which show that 
the veteran's scar with callous formation involves only a 
small area on his right heel, which is significantly less 
than 12 square inches or 77 square centimeters required for a 
20 percent rating.  Thus, a disability rating in excess of 10 
percent is not warranted under the revised criteria as listed 
under DC 7801.  

The Board also notes that the revised criteria of DCs 7802, 
7803, and 7804 do not provide a disability rating in excess 
of 10 percent.  38 C.F.R. § 4.118.  The revised criteria of 
DC 7805 are essentially the same as the former criteria for 
DC 7805, both of which provide that scars are to be rated on 
the limitation of the affected part.  38 C.F.R. § 4.118, DC 
7805.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his right heel scar with 
callous formation.  38 U.S.C.A § 5107(b).  Accordingly, the 
appeal is denied.




ORDER

An initial 50 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

A 30 percent disability rating for residuals of a fracture of 
the right tibia and fibula, with marked ankle deformity, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits

A 30 percent disability rating for residuals of a fracture of 
the left tibia and fibula, with marked ankle deformity, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 20 percent for residuals of 
a compression fracture at L2 and L3, with deformity of 
vertebral body, is denied.

A disability rating in excess of 10 percent for a painful 
pressure scar of the right heel, with callous, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


